DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: References to specific claims should be avoided, see paragraph 4 of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2, the phrase “can” renders the claim indefinite, as is unclear if the subject matter following the phrase “can” is required to be performed or not be performed.
Claims 2-11 are rejected due to their dependence upon claim 1.
Claim 1 recites the limitation "the at least one fluid reservoir" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 line 3, the phrase “can be” renders the claim indefinite.
Claim 6 line 2, the phrase “can” renders the claim indefinite.
Claim 7 line 2, the phrase “can” renders the claim indefinite.
Claim 11 line 2, the phrase “can” renders the claim indefinite.
Claim 12 lines 9 and 10, the phrase “can be” is indefinite as it is unclear if the recited matter following the phrase is required for the claimed invention, or is not required for the claimed invention.
Claims 13-15 are rejected due to their dependence upon claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,560,918 to Lewis et al.
Re-claim 1, Lewis et al. disclose a method for testing a brake fluid sensor for a vehicle braking system, the brake fluid sensor indicates the fluid level in at least one fluid reservoir, the method includes the steps of: altering the fluid level in at least one region 34 of the at least one fluid reservoir by actuation of least one braking force generating device (such as actuation of the master cylinder); and detecting whether the at least one brake fluid sensor emits a signal indicating the modified fluid level in the at least one region of the at least one fluid reservoir.  The act of activating the brake system is in effect a test of the brake fluid sensor.  
Re-claim 2, the step of altering the fluid level in the at least one region 34 of the at least one fluid reservoir further comprises the step of: activating the at least one braking force generating device in order to reduce the fluid level in the at least one region of the at least one fluid reservoir.
Re-claim 3, the step of detecting the signal of the at least one brake fluid sensor further comprises the step of: detecting whether the at least one brake fluid sensor emits a signal indicating the reduced fluid level as a function of the reduction in the fluid level (see column 4 lines 50-67).
Re-claim 16, Lewis et al. disclose a fluid reservoir 20 for a vehicle braking system comprising: at least one first region 34; and one second region 24 between which a partition wall 26  is provided; a brake fluid sensor70  is provided in the first region.
Re-claim 17, the at least one partition wall 26 has at least one orifice 32.
Re-claim 18, at least one third region 22 is provided which is separated from the second region by means of a partition wall.
Claim(s) 1-7, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 249 756 A2 to Hendrickson.
Re-claim 1, Hendrickson discloses a method for testing a brake fluid sensor 60 for a vehicle braking system, the brake fluid sensor indicates the fluid level in at least one fluid reservoir 28, the method includes the steps of: altering the fluid level in at least one region (i.e. middle region) of the at least one fluid reservoir by actuation of least one braking force generating device (such as actuation of the master cylinder or pump); and detecting whether the at least one brake fluid sensor emits a signal 94 indicating the modified fluid level in the at least one region of the at least one fluid reservoir.  The act of activating the brake system is in effect a test of the brake fluid sensor.  
Re-claim 2, the step of altering the fluid level in the at least one region of the at least one fluid reservoir further comprises the step of: activating the at least one braking force generating device in order to reduce the fluid level in the at least one region of the at least one fluid reservoir.
Re-claim 3, the step of detecting the signal of the at least one brake fluid sensor further comprises the step of: detecting whether the at least one brake fluid sensor emits a signal indicating the reduced fluid level as a function of the reduction in the fluid level (see page 3 lines 49-54).
Re-claim 4, the step of altering the fluid level in the at least one region of the at least one fluid reservoir further comprises the step of: conveying brake fluid from the at least one region of the fluid reservoir via the at least one braking force generating device and at least one brake cylinder back to the fluid reservoir.  Any fluid transmitted by the master cylinder or the pump is transmitted back to the reservoir through valve elements 20/50 and 56.
Re-claim 5, Hendrickson discloses a first and second region in the reservoir.  The recitations following “can be” are interpreted as not required, as the phrase “can be” is not a positive recitation, but merely a possibility.  
Re-claim 6, Hendrickson discloses a valve arrangement.  The recitations following “can” are interpreted as not required, as the phrase “can” is not a positive recitation, but merely a possibility.  
Re-claim 7, the valve arrangement has at least one valve.  
Re-claim 12, Hendrickson discloses a vehicle braking system comprising: at least one braking force generating device 22; at least one brake cylinder 10; at least one fluid reservoir 20 for brake fluid; at least one brake fluid sensor 60 for the purpose of detecting the fluid level in the at least one fluid reservoir; the at least one fluid reservoir has at least a first region and a second region between which a partition wall is provided (see figure 1, note the partition walls separating the reservoir into three regions); the first region (region to the right) is connected to the at least one braking force generating device 22, the second region is connected to the brake cylinder 10, the brake fluid sensor detects the fluid level in the first region.  The fluid level sensor 60 includes a float 61 that detects fluid level 63 throughout all regions of the reservoir.
Re-claim 13, the fluid sensor 60 is arranged on the first regions of the reservoir.
Re-claim 14, the fluid sensor has a switch 60 and a float 61.
Re-claim 16, Hendrickson discloses a fluid reservoir 20 for a vehicle braking system comprising: at least one first region 34; and one second region 24 between which a partition wall 26  is provided; a brake fluid sensor70  is provided in the first region.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson in view of Lewis et al.
Re-claims 15 and 17, Hendrickson fails to teach at least one orifice provided in the at least one partition wall between the first and second regions of the reservoir.  
Lewis et al. teach an orifice in a partition wall that provides a fluid communication between regions of a fluid reservoir. This is necessary for maintaining a consistent fluid level between the regions.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided in the partition wall of Hendrickson an orifice between the regions as taught by Lewis et al., so as to maintain a minimum level of fluid between the regions.
Re-claim 18, at least one third region is provided in the reservoir, the third region is separated from the second region by a partition wall.	
Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boehm, Kmiecik, and Vosper each teach a method of testing a level switch that involves purposely changing the fluid level.  Kubota et al. teach a manual fluid level test sequence.  Volz, Fennel et al., and Johnston et al. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 11, 2022

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657